 



Exhibit 10.1.1
Amended and Restated
Employment Agreement
Between
Benjamin Franklin Bancorp, Inc.
And
Thomas R. Venables

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1. EMPLOYMENT
    1  
 
       
2. EFFECTIVE DATE AND TERM
    1  
 
       
3. COMPENSATION AND BENEFITS
    2  
 
       
3.1. Salary
    2  
3.2. Regular Benefits
    2  
3.3. Other Benefits
    2  
3.4. Business Expenses
    3  
3.5. Vacation
    3  
3.6. General
    3    
4. EXTENT OF SERVICE
    3  
 
       
5. TERMINATION UPON DEATH
    3  
 
       
6. DISCHARGE FOR SPECIALLYDEFINED CAUSE
    4  
 
       
6.1. Notice and Determination of SpeciallyDefined Cause
    4  
6.2. Suspension; Final Discharge
    5  
6.3. Termination of Obligations
    5  
 
       
7. TERMINATION BY THE EXECUTIVE
    5  
 
       
7.1. Termination by the Executive for Good Reason
    5  
7.2. Other Voluntary Termination by the Executive
    6  
7.3. Termination Due to Retirement
    6  
7.4. Good Reason
    7  
7.5. Change in Control
    8  
 
       
8. TERMINATION BY EITHER EMPLOYER WITHOUT SPECIALLYDEFINED CAUSE
    9  
 
       
9. CERTAIN TERMINATION BENEFITS
    9  
 
       
9.1. Earnings to Date of Termination
    9  
9.2. Lump Sum Payment
    9  
9.3. Benefit Continuation
    9  
9.4. Pension Adjustment
    9  
9.5. Vesting of Stock Awards and Options
    10  
 
       
10. ADJUSTMENT FOR UNAVAILABILITY OF BENEFITS
    10  
 
       
11. DEATH OR DISABILITY BEFORE COMPLETION OF CHANGE IN CONTROL.
    10  
 
       
11.1. Certain Payments
    10  
11.2. Preliminary Change in Control
    10  
 
       
12. DISABILITY
    11  
 
       
12.1. Termination Due to Disability
    11  

- i -



--------------------------------------------------------------------------------



 



         
12.2. Effective Date of Termination
    12  
 
       
13. EXCISE TAXES
    12  
 
       
13.1. Covered Benefits
    12  
13.2. Certain Assumptions
    12  
13.3. Tax Indemnification
    12  
 
       
14. CONFIDENTIAL INFORMATION
    13  
 
       
15. NO MITIGATION; NO OFFSET
    13  
 
       
16. INDEMNIFICATION AND INSURANCE
    13  
 
       
16.1. Indemnification
    13  
16.2. Insurance
    14  
 
       
17. NONCOMPETITION; NONSOLICITATION
    14  
 
       
17.1. While Employed
    14  
17.2. Post-Employment
    14  
 
       
18. MISCELLANEOUS
    15  
 
       
18.1. Conflicting Agreements
    15  
18.2. Definition of “Person”
    15  
18.3. Withholding
    15  
18.4. Arbitration of Disputes
    15  
18.5. Indemnification for Attorneys’ Fees
    15  
18.6. Interpretation
    16  
18.7. Assignment; Successors and Assigns, etc.
    16  
18.8. Enforceability
    16  
18.9. Reductions
    17  
18.10. Waiver
    17  
18.11. Notices
    17  
18.12. Election of Remedies
    17  
18.13. Amendment
    17  
18.14. No Effect on Length of Service
    17  
18.15. Allocation of Obligations as Between the Bank and the Holding Company
    18  
18.16. Payments to Estate or Beneficiaries
    18  
18.17. Entire Agreement; Effect on Prior Agreements
    18  
18.18. Counterparts and Facsimile Signatures
    18  
18.19. Governing Law
    18  
18.20. Section 409A
    18  
18.21. Rabbi Trust
    19  

- ii -



--------------------------------------------------------------------------------



 



Amended and Restated
Employment Agreement
     This Amended and Restated Employment Agreement, made as of March ___, 2008,
(this “Agreement”), by and between Benjamin Franklin Bancorp, Inc., a
Massachusetts corporation (the “Holding Company”) and Thomas R. Venables of
Weston, Massachusetts (the “Executive”), amends and restates in its entirety the
Employment Agreement dated as of April 4, 2005 (the “Original Agreement”). The
Holding Company is the parent company of Benjamin Franklin Bank, a Massachusetts
chartered savings bank with its executive offices in Franklin, Massachusetts
(the “Bank”) (the Bank and the Holding Company shall be hereinafter individually
and collectively referred to as the “Employers”)
WITNESSETH
     WHEREAS, the Employers desire to continue to provide for the Executive’s
employment by the Holding Company and the Bank;
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the Holding Company and the Executive agree as follows:
     1. Employment. The Executive shall serve the Holding Company and Bank as
President and Chief Executive Officer. In such positions, the Executive shall
have the duties, responsibilities and authorities determined and designated from
time to time by the respective Boards of Directors, including without limitation
complete management authority with respect to, and responsibility for, the
overall operations and day-to-day business and affairs of the Holding Company
and the Bank. The Executive shall serve under the direction and supervision of
and report only to the Boards. Notwithstanding the above, the Executive shall
not be required to perform any duties and responsibilities (a) which would
result in a noncompliance with or violation of any applicable law or regulation
or (b) on a regular basis in any locations outside the counties in which the
Bank now has branch offices, unless agreed upon by the Executive.
     2. Effective Date and Term. The Employers agree to employ the Executive
during an initial period of three (3) years beginning on the date of the
Original Agreement (the “Effective Date”) and ending on the day before the third
(3rd) anniversary of the Effective Date, and during the period of any additional
extensions described below in this Section 2 (the “Term of Employment”). The
parties intend that, at any point in time during the Executive’s employment
hereunder, the then-remaining Term of Employment shall be three years. On the
day after the Effective Date and on each day thereafter, the Term of Employment
shall be extended by one day, such that on any date the Term of Employment will
expire on the day before the third (3rd) anniversary of such date. These
extensions shall continue in perpetuity until discontinued by: (i) notice to the
Executive given by either Employer that it has elected to discontinue the
extensions; (ii) notice by the Executive to either Employer that the Executive
has elected to discontinue the extensions; or (iii) termination of the
Executive’s employment with either Employer, whether by resignation, Disability
(as provided in Section 12.1), discharge or otherwise. On the earlier of (i) the
date on which such a notice is deemed given or (ii) the effective date of a
termination of the Executive’s employment with the Employers, the Term of

 



--------------------------------------------------------------------------------



 



Employment shall be converted to a fixed period of three (3) years ending on the
day before the third (3rd) anniversary of such date (provided, however, that the
Term of Employment shall terminate on such earlier date as may be specifically
provided in this Agreement in the event of the Executive’s death, Retirement,
Voluntary Termination or termination for Specially-Defined Cause). The last day
of such term, as so extended from time to time, is herein sometimes referred to
as the “Expiration Date”. At least once in each calendar year the Holding
Company Board will review this Agreement and the Executive’s performance for
purposes of determining whether to continue to extend the Agreement and the
rationale and results thereof shall be included in the minutes of such Board’s
meeting. The Board shall give notice to the Executive reasonably promptly after
such review if it has decided to discontinue extending the Term of Employment.
     3. Compensation and Benefits. The compensation and benefits payable to the
Executive under this Agreement shall be as follows, it being understood that
(i) references to benefits offered by, or to officers of, the Holding Company
are intended to include benefits offered by, or to officers of, the Bank and
(ii) payments or benefits required to be provided by the Holding Company may be
provided by the Bank:
          3.1. Salary. For all services rendered by the Executive to the Holding
Company and its affiliates, the Executive shall be entitled to receive a base
salary at an annual rate not less than the Executive’s base salary as in effect
on the Effective Date, subject to increase from time to time in accordance with
the usual practices of the Holding Company with respect to review of
compensation of its senior executives. In addition, if the Executive’s annual
base salary is increased at any time before the Expiration Date, such increased
annual base salary shall become a floor below which such annual base salary
shall not fall at any future time during the Term of Employment without the
Executive’s written consent, provided, however, that such increased base salary
may be reduced (but not below the level originally in effect on the Effective
Date) on a basis consistent with and concurrently with across-the-board salary
reductions based on the Employers’ financial performance similarly affecting all
senior management personnel of the Holding Company and its affiliates. The
Executive’s salary shall be payable in periodic installments in accordance with
the Holding Company’s usual practice for its senior executives.
          3.2. Regular Benefits. The Executive shall also be entitled to
participate in any and all employee benefit plans, medical insurance plans,
disability income plans, retirement plans, bonus incentive plans, and other
benefit plans from time to time in effect for senior executives of the Holding
Company. Such participation shall be subject to (i) the terms of the applicable
plan documents, (ii) generally applicable policies of the Holding Company and
(iii) the discretion of the Board of Directors of the Holding Company or any
administrative or other committee provided for in or contemplated by such plans.
          3.3. Other Benefits.
          (a) Automobile. The Executive shall also be provided with the use of
an automobile at the Employers’ expense. The Executive shall comply with such
reasonable reporting and expense limitations on the use of the automobile as may
be established from time to time by the Employers. The Employers shall include
annually on the

-2-



--------------------------------------------------------------------------------



 



Executive’s Form W-2 any amount attributable to the Executive’s personal use of
such automobile.
     (b) SERP. The Executive shall continue to be entitled to the supplemental
retirement benefits provided by the Salary Continuation Agreement dated
August 22, 2002 between the Bank and the Executive.
          3.4. Business Expenses. The Holding Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties and responsibilities,
subject to such reasonable requirements with respect to substantiation and
documentation as may be specified by the Holding Company.
          3.5. Vacation. The Executive shall be entitled to not less than four
(4) weeks of vacation per year, to be taken at such times and intervals as shall
be determined by the Executive with the approval of the Holding Company, which
approval shall not be unreasonably withheld.
          3.6. General. Nothing paid to the Executive under any plan, policy or
arrangement currently in effect or made available in the future shall be deemed
to be in lieu of other compensation to the Executive as described in this
Agreement.
     4. Extent of Service. During the Term of Employment, the Executive shall,
subject to the direction and supervision of the Boards of Directors of the
Holding Company and the Bank, devote the Executive’s full time, best efforts and
business judgment, skill and knowledge to the advancement of the Employers’
interests and to the discharge of the Executive’s duties and responsibilities
hereunder. The Executive shall not engage in any other business activity, except
as may be approved by the Board of Directors of the Holding Company; provided,
however, that nothing herein shall be construed as preventing the Executive
from:
     (a) investing the Executive’s assets in such form or manner as shall not
require any material services on the Executive’s part in the operations or
affairs of the companies or the other entities in which such investments are
made, provided that the Executive may not own any interest in any entity that
competes with the Holding Company or any affiliate (other than up to two percent
(2%) of the outstanding voting stock of such an entity that is a publicly traded
entity); or
     (b) serving on the board of directors of any company not in competition
with the Holding Company or any affiliate, provided that the Executive shall not
render any material services with respect to the operations or affairs of any
such company; or
     (c) engaging in religious, charitable or other community or non-profit
activities which do not impair the Executive’s ability to fulfill the
Executive’s duties and responsibilities under this Agreement.
     5. Termination Upon Death. In the event of the Executive’s death during the
Term of Employment, the Executive’s employment (and the Term of Employment)
shall terminate on the date of the Executive’s death. The Holding Company shall
pay to the Executive’s beneficiary, designated in writing to the Holding Company
prior to the Executive’s death (or to the Executive’s estate, if the Executive
fails to make such designation), (i) any base salary or other

-3-



--------------------------------------------------------------------------------



 



compensation earned through the date of death, plus (ii) the Executive’s pro
rata share (based on the portion of the then-current calendar year during which
the Executive was employed before the Executive’s death) of the highest of the
aggregate annual amounts paid to the Executive (or accrued) as bonuses or other
cash incentive compensation for the three calendar years preceding the
termination of employment, plus (iii) the base salary that the Executive would
have earned for a period of six months following the Executive’s death, plus
(iv) any other compensation and benefits as may be provided in accordance with
the terms and provisions of any applicable plans and programs, if any, of the
Holding Company. In addition, the Holding Company shall continue in effect the
medical benefits of the Executive’s dependents at the level in effect on, and at
the same out-of-pocket cost to the Executive as of, the date of death for a six
month period commencing on the date of death (or, if such continuation is not
permitted by applicable law or if the Holding Company Board so determines in its
sole discretion, the Holding Company shall provide the economic equivalent in
lieu thereof).
     6. Discharge for Specially-Defined Cause.
          6.1. Notice and Determination of Specially-Defined Cause. The Bank and
the Holding Company may terminate the Executive’s employment during the Term of
Employment for Specially-Defined Cause. Such termination shall be deemed to have
occurred for “Specially-Defined Cause” only if:
          (a) the Boards of Directors of each of the Holding Company and the
Bank, by separate majority votes of their entire membership, determine that the
Executive
          (i) has been convicted for the commission of a felony from which all
final appeals have been taken, or
          (ii) has willfully and intentionally engaged in dishonest or gross
misconduct in connection with the Executive’s employment by the Holding Company
or any affiliate thereof, in either case that results in material and
demonstrable financial harm to the Holding Company or any of its affiliates. No
act or failure to act on the part of the Executive shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Holding Company or any affiliate thereof. Any act or
failure to act that is based upon authority given pursuant to a resolution duly
adopted by the Boards of Directors of the Holding Company and the Bank, or the
advice of legal counsel for the Holding Company, shall be conclusively presumed
to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Holding Company or any affiliate thereof;
     and
          (b) at least forty-five (45) days prior to the votes contemplated by
Section 6.1(a), the Holding Company has provided the Executive with notice of
intent of the Holding Company and the Bank to discharge the Executive for
Specially-Defined Cause, detailing

-4-



--------------------------------------------------------------------------------



 



with particularity the facts and circumstances which are alleged to constitute
Specially-Defined Cause (the “Notice of Intent to Discharge”); and
          (c) after the giving of the Notice of Intent to Discharge and before
the taking of the votes contemplated by Section 6.1(a), the Executive (together
with the Executive’s legal counsel, if the Executive so desires) is afforded a
reasonable opportunity to make both written and oral presentations before the
Boards of Directors of the Holding Company and the Bank for the purpose of
refuting the alleged grounds for Specially-Defined Cause for the Executive’s
discharge; and
          (d) after the votes contemplated by Section 6.1(a), the Holding
Company and the Bank have furnished to the Executive a notice of termination
which shall specify the effective date of the Executive’s termination of
employment (which shall in no event be earlier than the date on which such
notice is deemed given) and include a copy of a resolution or resolutions
adopted by the Boards of Directors of the Holding Company and the Bank
authorizing the termination of the Executive’s employment for Specially-Defined
Cause and stating with particularity the facts and circumstances found to
constitute Specially-Defined Cause for the Executive’s discharge (the “Final
Discharge Notice”).
          6.2. Suspension; Final Discharge. Following the giving of a Notice of
Intent to Discharge, the Bank and the Holding Company may temporarily suspend
the Executive’s duties and authority and, in such event, may also suspend the
payment of salary and other cash compensation, but not the Executive’s
participation in retirement, insurance and other employee benefit plans. If the
Executive is discharged for Specially-Defined Cause, all payments withheld
during the period of suspension shall be deemed forfeited and shall not be
payable to the Executive. If the Bank and the Holding Company do not give a
Final Discharge Notice to the Executive within one hundred twenty (120) days
after giving a Notice of Intent to Discharge, the Notice of Intent to Discharge
shall be deemed withdrawn and any future action to discharge the Executive for
Specially-Defined Cause shall require the giving of a new Notice of Intent to
Discharge.
          6.3. Termination of Obligations. In the event of termination pursuant
to this Section 6, the Term of Employment shall terminate and the Holding
Company shall pay to the Executive an amount equal to the sum of (a) base salary
or other compensation earned through the date of termination, plus (b) any other
compensation and benefits as may be provided in accordance with the terms and
provisions of any applicable plans and programs, if any, of the Holding Company.
All other obligations of the Holding Company under this Agreement shall
terminate as of the date of termination.
     7. Termination by the Executive
          7.1. Termination by the Executive for Good Reason.
          (a) The Executive shall be entitled to terminate the Executive’s
employment hereunder for or with Good Reason (as defined in Section 7.4). Upon
any such termination, the Executive shall be entitled to receive the benefits
set forth in Section 9.

-5-



--------------------------------------------------------------------------------



 



A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Holding Company written notice (“Notice of Termination
for Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct of the Holding Company that constitutes Good Reason and the
specific provision(s) of this Agreement on which the Executive relies. A
termination of employment by the Executive for Good Reason shall be effective on
the fifth business day following the date when the Notice of Termination for
Good Reason is given, unless the notice sets forth a later date (which date
shall in no event be later than 30 days after the notice is given).
          (b) The failure to set forth any fact or circumstance in a Notice of
Termination for Good Reason shall not constitute a waiver of the right to
assert, and shall not preclude the Executive from asserting, such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.
          7.2. Other Voluntary Termination by the Executive. During the Term of
Employment, the Executive may effect, upon sixty (60) days prior written notice
to the Holding Company, a Voluntary Termination of the Executive’s employment
hereunder and thereupon the Term of Employment (if not already expired) shall
end. A “Voluntary Termination” shall mean a termination of employment by the
Executive on the Executive’s own initiative other than (a) a termination due to
death or Disability (as defined in Section 12), (b) a termination for Good
Reason (as defined in Section 7.4), (c) a termination due to Retirement (as
defined in Section 7.3), or (d) a termination as a result of the normal
expiration of the full Term of Employment. If, during the Term of Employment,
the Executive’s employment is so terminated due to a Voluntary Termination, the
Term of Employment shall thereupon end and the Holding Company shall pay to the
Executive an amount equal to the sum of (a) base salary or other compensation
earned through the date of termination, plus (b) any other compensation and
benefits as may be provided in accordance with the terms and provisions of any
applicable plans and programs, if any, of the Holding Company.
          7.3. Termination Due to Retirement. “Retirement” shall mean the
termination of the Executive’s employment with the Holding Company for any
reason by the Executive at any time after the Executive attains “Retirement Age”
(as hereinafter defined). “Retirement Age” shall mean the earlier to occur of
(x) age 65 and (y) an age of 60 or greater at which the Holding Company, by vote
of the Board of Directors, permits the Executive to retire. The Executive may
terminate the Executive’s employment hereunder due to Retirement upon thirty
(30) days prior written notice to the Holding Company. If, during the Term of
Employment, the Executive’s employment is so terminated due to Retirement, the
Term of Employment shall thereupon end and the Executive shall be entitled to
(i) continuation of the medical benefits of the Executive and Executive’s
dependents at the level in effect on, and at the same out-of-pocket cost to the
Executive as of, the date of termination for the one-year period following the
termination of the Executive’s employment due to Retirement (or, if such
continuation is not permitted by applicable law or if the Board of the Holding
Company so determines in its sole discretion, the Holding Company shall provide
the economic equivalent in lieu thereof), and (ii) any other compensation and
benefits as may be provided in accordance with the terms and provisions of any
applicable plans and programs, if any, of the Holding Company.

-6-



--------------------------------------------------------------------------------



 



          7.4. Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean any of the following:
          (a) the failure of the Board of Directors of the Holding Company to
elect the Executive to the offices of President and Chief Executive Officer, or
to continue the Executive in such offices;
          (b) the failure of the Board of Directors of the Bank to elect the
Executive to the offices of President and Chief Executive Officer, or to
continue the Executive in such offices;
          (c) the failure of the shareholders (whether in an election in which
the Executive stands as a nominee or in an election in which the Executive is
not a nominee) to elect or re-elect the Executive as a member of the Board of
Directors of the Holding Company at the expiration of the Executive’s term of
membership, unless such failure is a result of the Executive’s refusal to stand
for election;
          (d) the failure by either Employer to comply with the provisions of
Section 3;
          (e) any action by either Employer which results in a significant
diminution in the Executive’s responsibilities, authorities, powers, functions
or duties;
          (f) a material breach by either Employer of any of the provisions of
this Agreement which failure or breach shall have continued for thirty (30) days
after written notice from the Executive to the Holding Company specifying the
nature of such failure or breach; and
          (g) a determination by the Board of either Employer not to continue to
extend the term of this Agreement as provided in Section 2.
In addition, “Good Reason” shall include the following events but only if they
shall occur within two years following a “Change in Control” (as defined in
Section 7.5):
          (h) a change in the Executive’s principal place of employment to a
place that is not the principal executive office of the Holding Company, or a
relocation of the Holding Company’s principal executive office to a location
that increases the Executive’s commute from the Executive’s principal residence
to the Holding Company’s principal executive office by more than ten (10) miles;
          (i) the failure by either Employer to continue to provide the
Executive with benefits substantially similar to those available to the
Executive under any of the life insurance, medical, health and accident, or
disability plans or any other material benefit plans in which the Executive was
participating at the time of the Change in Control, or the taking of any action
by either Employer which would directly or indirectly materially reduce any of
such benefits, or the failure by either Employer to provide the Executive with
the number of paid vacation days to which the Executive is entitled on the basis
of years of service with the Employers in accordance with the Employers’ normal
vacation policy in effect at the time of the Change in Control;

-7-



--------------------------------------------------------------------------------



 



          (j) a reasonable determination by the Executive that, as a result of a
Change in Control, the Executive is unable to exercise the responsibilities,
authorities, powers, functions or duties exercised by the Executive immediately
prior to such Change in Control;
          (k) a reasonable determination by the Executive that, as a result of a
Change in Control, the Executive’s working conditions have significantly
worsened; and
          (l) the failure of the Holding Company to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement.
          7.5. Change in Control. A “Change in Control” shall be deemed to have
occurred in any of the following events:
          (a) If there has occurred a change in control which the Holding
Company would be required to report in response to Item 5.01 of Form 8-K
promulgated under the Securities Exchange Act of 1934, as amended (the “1934
Act”), or, if such regulation is no longer in effect, any regulations
promulgated by the Securities and Exchange Commission pursuant to the 1934 Act
which are intended to serve similar purposes;
          (b) When any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the 1934 Act) becomes a “beneficial owner” (as such term is defined
in Rule 13d-3 promulgated under the 1934 Act), directly or indirectly, of
securities of the Holding Company or the Bank representing twenty-five percent
(25%) or more of the total number of votes that may be cast for the election of
directors of the Holding Company or the Bank, as the case may be;
          (c) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Holding
Company, and any new director (other than a director designated by a person who
has entered into an agreement with the Holding Company to effect a transaction
described in Subsection (b), (d) or (e) of this Section 7.5) whose election by
the Board or nomination for election by the Holding Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board of Directors of the
Holding Company;
          (d) The stockholders of the Holding Company approve a merger, share
exchange or consolidation (“merger or consolidation”) of the Holding Company
with any other corporation, other than (a) a merger or consolidation which would
result in the voting securities of the Holding Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 70% of
the combined voting power of the voting securities of the Holding Company or
such surviving entity outstanding immediately after such merger or consolidation
or (b) a merger or consolidation effected to implement a recapitalization of the
Holding Company (or similar transaction) in which

-8-



--------------------------------------------------------------------------------



 



no “person” (as hereinabove defined) acquires more than 30% of the combined
voting power of the Holding Company’s then outstanding securities; or
          (e) The stockholders of the Holding Company or the Bank approve a plan
of complete liquidation of the Holding Company or the Bank or an agreement for
the sale or disposition by the Holding Company or the Bank of all or
substantially all of the Holding Company’s or the Bank’s assets.
     8. Termination by Either Employer Without Specially-Defined Cause. The
Executive’s employment with the Holding Company may be terminated without
Specially-Defined Cause by the Board of Directors of either Employer, provided,
however, that the Holding Company shall have the obligation upon any such
termination to make the payments to the Executive provided for under Section 9
of this Agreement.
     9. Certain Termination Benefits. In the event of termination pursuant to
Section 7.1 or 8, the Executive shall be entitled to each of the following
benefits:
          9.1. Earnings to Date of Termination. An amount equal to the sum of
(a) base salary or other compensation earned through the date of termination,
plus (b) the Executive’s pro rata share (based on the portion of the
then-current calendar year during which the Executive was employed before
termination of the Executive’s employment) of the highest of the aggregate
annual amounts paid to the Executive (or accrued) as bonuses or other cash
incentive compensation for the three calendar years preceding the termination of
employment, plus (c) any other compensation and benefits as may be provided in
accordance with the terms and provisions of any applicable plans and programs,
if any, of the Holding Company.
          9.2. Lump Sum Payment. A lump sum severance benefit equal to three
times the Executive’s Highest Yearly Compensation. “Highest Yearly Compensation”
shall be the highest Total Compensation of the Executive during the three
calendar years preceding the termination of employment. “Total Compensation” for
each year shall be the aggregate of (i) all base salary paid for such year; (ii)
any bonuses or other cash incentive compensation paid during such year;
(iii) any amount which is contributed by the Employers on the Executive’s behalf
pursuant to a salary reduction agreement and which is not included in the
Executive’s gross income under Sections 125, 132(f) or 402(e)(3) of the Internal
Revenue Code of 1986, as amended; (iv) any amounts earned but deferred with
respect to such calendar year, and (v) any other amounts reported on the
Executive’s Form W-2 (Wages, tips, other compensation box) for such year. The
lump sum payment shall be payable to the Executive in one lump-sum on the date
of termination of employment.
          9.3. Benefit Continuation. Continuation of the disability and medical
benefits described in Section 3.2 existing on the date of termination at the
level in effect on, and at the same out-of-pocket cost to the Executive as of,
the date of termination for a period of three years following the Executive’s
date of termination of employment.
          9.4. Pension Adjustment. An amount equal to the excess of (a) the
actuarial value of the benefits which the Executive would have accrued under
each of the Holding Company’s qualified and non-qualified pension plans in which
the Executive was a participant as of the date

-9-



--------------------------------------------------------------------------------



 



of termination of employment if (i) the Executive’s employment had continued at
the Executive’s level of total compensation (determined as of the date of
termination of employment) for a period of three years following the Executive’s
date of termination of employment and (ii) each such plan had remained in effect
during such three-year period, over (b) the actuarial value of the Executive’s
actual benefits under such qualified and non-qualified pension plans. The
actuarial value of such benefits shall be determined by the Compensation
Committee of the Holding Company in its reasonable discretion, and shall be paid
to the Executive in a lump sum on the date of termination of employment.
          9.5. Vesting of Stock Awards and Options. There shall be an
acceleration of all vesting provisions, so that as of the date of termination of
the Executive’s employment, all stock awards made by the Holding Company to the
Executive, to the extent then unvested or forfeitable, shall become immediately
and fully vested and non- forfeitable, and all options to purchase Common Stock
of the Holding Company, to the extent then not exercisable, shall become
immediately and fully exercisable.
     10. Adjustment for Unavailability of Benefits. If, in spite of the
provisions of this Agreement, benefits or service credits under any benefit plan
provided by a third party shall not be payable or provided under any such plan
to the Executive, or to the Executive’s dependents, beneficiaries or estate,
because the Executive is no longer deemed to be an employee of the Holding
Company or the Bank, the Holding Company shall pay or provide for payment of
such benefits and service credits for such benefits to the Executive, or to the
Executive’s dependents, beneficiaries or estate.
     11. Death or Disability Before Completion of Change in Control.
          11.1. Certain Payments. The Executive shall be entitled to receive
payments provided for under Section 9 of this Agreement that would have been
payable if the Executive had resigned with Good Reason on the date of the
Executive’s termination of employment if
          (a) the Executive’s employment terminates due to Disability pursuant
to Section 12 or due to death, and
          (b) either
               (i) such termination of employment occurred within one (1) year
after the occurrence of a Change in Control; or
               (ii) such termination occurred within one (1) year after the
occurrence of a Preliminary Change in Control (as hereinafter defined), AND, in
addition, a Change in Control occurs within two (2) years after such termination
of employment.
          11.2. Preliminary Change in Control. ”Preliminary Change in Control”
shall mean each of (i) the signing of a definitive agreement for a transaction
that, if consummated, would result in a Change in Control, (ii) the commencement
of a tender offer that, if successful, would result in a Change in Control, and
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest that, if successful, would result in a Change
in Control. Any payment required to be made pursuant to this Section 11 shall be
deferred

-10-



--------------------------------------------------------------------------------



 



without interest until, and shall be payable immediately upon, the actual
occurrence of a Change in Control. Payments to be made pursuant to this
Section 11 shall be in lieu of and in substitution for payments required to be
made in connection with death or disability pursuant to Section 5 or Section 12.
     12. Disability.
          12.1. Termination Due to Disability . Either Employer may terminate
the Executive’s employment upon a determination, by vote of a majority of the
members of its Board of Directors, acting in reliance on the written advice of a
medical professional acceptable to the Board, that the Executive is suffering
from a physical or mental impairment which, at the date of the determination,
has prevented the Executive from performing the Executive’s assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year ending with the date of the
determination or is likely to result in death or prevent the Executive from
performing the Executive’s assigned duties on a substantially full-time basis
for a period of at least one hundred and eighty (180) days during the period of
one (1) year beginning with the date of the determination (such impairment, the
“Disability”). In such event:
          (a) The Holding Company shall pay and deliver to the Executive an
amount equal to the sum of (x) base salary or other compensation earned through
the date of termination, plus (y) any other compensation and benefits as may be
provided in accordance with the terms and provisions of any applicable plans and
programs, if any, of the Holding Company.
          (b) In addition to the amounts payable pursuant to Section 12.1(a),
the Holding Company shall continue to pay the Executive the Executive’s base
salary, at the annual rate in effect for the Executive immediately prior to the
termination of the Executive’s employment, during the “Initial Continuation
Period.” The “Initial Continuation Period” shall commence on the date of
termination of employment pursuant to Section 12.1 and shall end on the earliest
of: (i) the expiration of one hundred and eighty (180) days after the date of
termination of the Executive’s employment; (ii) the date on which long-term
disability insurance benefits are first payable to the Executive under any
long-term disability insurance plan (“LTD Plan”) covering employees of the Bank
or the Holding Company (the “LTD Eligibility Date”); (iii) the date of the
Executive’s death; and (iv) the Expiration Date. If the end of the Initial
Continuation Period is neither the LTD Eligibility Date nor the date of the
Executive’s death, the Holding Company shall continue to pay the Executive the
Executive’s base salary, at an annual rate equal to sixty percent (60%) of the
annual rate in effect for the Executive immediately prior to the termination of
the Executive’s employment (the “60% Amount”), during an additional period
ending on the earliest of the LTD Eligibility Date, the date of the Executive’s
death and the Expiration Date. While receiving disability payments under such
LTD Plan, the Holding Company shall pay to the Executive an additional payment
of such an amount, if any, as may be necessary so that the aggregate of such
additional payment and the Executive’s disability income payments will equal the
60% Amount, and the Executive shall continue to participate in the Employers’
benefit plans and to receive other benefits as specified in Section 3.2 until
the Expiration Date, with all such benefits

-11-



--------------------------------------------------------------------------------



 



to be at the level in effect on, and at the same out-of-pocket cost to the
Executive as of, the date of Disability.
          12.2. Effective Date of Termination. A termination of employment due
to Disability under this Section 12 shall be effected by notice of termination
given to the Executive by the applicable Employer and shall take effect on the
later of the effective date of termination specified in such notice or the date
on which the notice of termination is deemed given to the Executive. A
termination of employment by either Employer due to Disability under this
Section 12 shall be effective to terminate the Executive’s employment with each
of the Bank and the Holding Company.
     13. Excise Taxes.
          13.1. Covered Benefits. “Covered Benefits” shall mean any benefit or
payment from the Holding Company or any affiliate or any successor in interest
to any of the foregoing that will be (or in the opinion of Tax Counsel (as
defined below) might reasonably be expected to be) subject to any excise tax
(the “Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”). In the event that at any time during or after the
Term of Employment the Executive shall receive any Covered Benefits, the Holding
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive from the Gross-Up Payment,
after deduction of any federal, state and local income taxes, Excise Tax, and
FICA and Medicare withholding taxes on the Gross-Up Payment, shall be equal to
the Excise Tax on the Covered Benefits. For purposes of determining the amount
of such Excise Tax on the Covered Benefits, the amount of the Covered Benefits
that shall be taken into account in calculating the Excise Tax shall be equal to
(i) the Covered Benefits, minus (ii) the amount of such Covered Benefits that,
in the opinion of tax counsel selected by the Holding Company and reasonably
acceptable to the Executive (“Tax Counsel”), are not parachute payments (within
the meaning of Section 280G(b)(1) of the Code).
          13.2. Certain Assumptions. For purposes of this Section 13, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Excise Tax is
payable and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the effective
date of the Executive’s termination, net of the reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
Except as otherwise provided herein, all determinations required to be made
under this Section 13 shall be made by Tax Counsel, which determinations shall
be conclusive and binding on the Executive and the Employers, absent manifest
error.
          13.3. Tax Indemnification. The Holding Company shall indemnify and
hold the Executive harmless from any and all losses, costs and expenses
(including without limitation, reasonable attorney’s fees, reasonable
accountant’s fees, interest, fines and penalties of any kind) which the
Executive incurs as a result of any administrative or judicial review of the
Executive’s liability under Section 4999 of the Code by the Internal Revenue
Service or any comparable state agency through and including a final judicial
determination or final administrative settlement of any dispute arising out of
the Executive’s liability for the Excise Tax or otherwise relating to the
classification for purposes of Section 280G of the Code of any of the Covered
Benefits or other

-12-



--------------------------------------------------------------------------------



 



payment or benefit in the nature of compensation made or provided to the
Executive by the Holding Company. The Executive shall promptly notify the
Holding Company in writing whenever the Executive receives notice of the
commencement of any judicial or administrative proceeding, formal or informal,
in which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Agreement or otherwise is being reviewed or is in
dispute (including a notice of audit or other inquiry concerning the reporting
of the Executive’s liability under Section 4999). The Holding Company may assume
control at its expense over all legal and accounting matters pertaining to such
federal or state tax treatment (except to the extent necessary or appropriate
for the Executive to resolve any such proceeding with respect to any matter
unrelated to the Covered Benefits or other payment or benefit in the nature of
compensation made or provided to the Executive by the Holding Company) and the
Executive shall cooperate fully with the Holding Company in any such proceeding.
The Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Holding Company may have in connection therewith
without prior consent of the Holding Company. In the event that the Holding
Company elects not to assume control over such matters, the Holding Company
shall promptly reimburse the Executive for all expenses related thereto as and
when incurred upon presentation of appropriate documentation relating thereto.
     14. Confidential Information. The Executive will not disclose to any other
Person (as defined in Section 18.2) (except as required by applicable law or in
connection with the performance of the Executive’s duties and responsibilities
hereunder), or use for the Executive’s own benefit or gain, any confidential
information of the Holding Company or any affiliate obtained by the Executive
incident to the Executive’s employment with the Holding Company or the Bank. The
term “confidential information” includes, without limitation, financial
information, business plans, prospects and opportunities (such as lending
relationships, financial product developments, or possible acquisitions or
dispositions of business or facilities) which have been discussed or considered
by the management of the Holding Company or the Bank but does not include any
information which has become part of the public domain by means other than the
Executive’s nonobservance of the Executive’s obligations hereunder.
     15. No Mitigation; No Offset. In the event of any termination of employment
under this Agreement, the Executive shall be under no obligation to seek other
employment or to mitigate damages, and there shall be no offset against any
amounts due to the Executive under this Agreement for any reason, including,
without limitation, on account of any remuneration attributable to any
subsequent employment that the Executive may obtain. Any amounts due under this
Agreement are in the nature of severance payments or liquidated damages, or
both, and are not in the nature of a penalty.
     16. Indemnification and Insurance.
          16.1. Indemnification. To the maximum extent permitted under
applicable law, during the Term of Employment and for a period of six years
thereafter, the Holding Company shall indemnify the Executive against and hold
the Executive harmless from any costs, liabilities, losses and exposures to the
fullest extent and on the most favorable terms and conditions that similar
indemnification is offered to any director or officer of the Holding Company or
any affiliate thereof.

-13-



--------------------------------------------------------------------------------



 



          16.2. Insurance. During the Term of Employment and for a period of six
years thereafter, the Holding Company shall cause the Executive to be covered by
and named as an insured under any policy or contract of insurance obtained by
either Employer to insure directors and officers against personal liability for
acts or omissions in connection with service as an officer or director of the
Holding Company or the Bank or service in other capacities at its request. The
coverage provided to the Executive pursuant to this Section 16 shall be of the
same scope and on the same terms and conditions as the coverage (if any)
provided to other officers or directors of the Holding Company.
     17. Non-Competition; Non-Solicitation. For purposes of this Section 17, the
term “Employer” shall include not only each of the Holding Company and the Bank
but also every other affiliate of the Holding Company.
          17.1. While Employed. During such time as the Executive is employed
hereunder, the Executive will not compete with the banking or any other business
conducted by any Employer during the period of the Executive’s employment
hereunder, nor will the Executive attempt to hire any employee of any Employer,
assist in such hiring by any other Person, encourage any such employee to
terminate his or her relationship with any Employer, or interfere with or damage
(or attempt to interfere with or damage) any relationship between any Employer
and any customers of any Employer or solicit or encourage any customer of any
Employer to terminate its relationship with any Employer or to conduct with any
other person any business or activity which such customer conducts or could
conduct with any Employer.
          17.2. Post-Employment. The provisions of this Section 17.2 shall not
be binding on the Executive (and shall become of no further force or effect)
after a Change in Control shall have occurred. The Executive agrees that during
the one-year period following termination of the Executive’s Employment for any
reason (the “Noncompetition Period”), the Executive will not, directly or
indirectly, (i) become a director, officer, employee, principal, agent,
consultant or independent contractor of any insured depository institution,
trust company or parent holding company of any such institution or company which
has an office in any city or town in which the Bank maintains an office (a
“Competing Business”), provided, however, that this provision shall not prohibit
the Executive from (x) owning bonds, non-voting preferred stock or up to five
percent (5%) of the outstanding common stock of any such entity if such common
stock is publicly traded and (y) being employed by a Competing Business outside
of such cities and towns so long as the Executive is in compliance with the
provisions of the remainder of this Section 17.2. During the Noncompetition
Period, the Executive will not, directly or indirectly, (i) solicit or encourage
any person who was employed by any Employer on the date of termination of the
Executive’s employment to leave his or her employment at any Employer, or
(ii) encourage or assist any person with whom the Executive has an employment or
consulting or other similar relationship in identifying, recruiting or
soliciting any commercial loan officer or relationship manager who was employed
by any Employer on the date of termination of the Executive’s employment
(“Termination Date”), or (iii) assist such person in formulating an employment
package for such officer or manager to the extent such assistance involves the
use of confidential information (as that term is defined in Section 14). The
provisions of this Section 17.2 shall not be construed to prohibit any person
who employs the Executive as an employee or consultant from advertising
generally for employees in the markets served by any Employer or from hiring any
candidate, whether or not such person was employed by an

-14-



--------------------------------------------------------------------------------



 



Employer, so long as the Executive does not breach the covenants set forth in
this Section 17.2. During the Noncompetition Period, the Executive will not,
directly or indirectly, solicit or encourage or assist others to solicit any
business from any person or entity which, together with its affiliates, had
commercial loans outstanding from the Bank which in the aggregate amounted to
$1,000,000 or more at any time within the six-month period prior to the
Termination Date (“Commercial Loan Customers”). This Section 17.2 shall not be
construed to prohibit any of the Executive’s future employers from making
general public announcements to the effect that the Executive has become
affiliated with such new employer or holding receptions to introduce the
Executive to persons other than Commercial Loan Customers. The Executive agrees
to inform any potential new employer of the covenant set forth in this
Section 17.2 prior to accepting employment during the Noncompetition Period.
     18. Miscellaneous.
          18.1. Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of the
Executive’s obligations hereunder will not breach or be in conflict with any
other agreement to which the Executive is a party or is bound, and that the
Executive is not now subject to any covenants against competition or similar
covenants which would affect the performance of the Executive’s obligations
hereunder.
          18.2. Definition of “Person”. For purposes of this Agreement, the term
“Person” shall mean an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization.
          18.3. Withholding. All payments made under this Agreement shall be net
of any tax or other amounts required to be withheld under applicable law.
          18.4. Arbitration of Disputes. Any controversy or claim arising out of
or relating to this Agreement or the breach thereof shall be settled by
arbitration in accordance with the laws of The Commonwealth of Massachusetts by
three arbitrators, one of whom shall be appointed by the Holding Company, one by
the Executive and the third by the first two arbitrators. If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Boston. Such arbitration shall be conducted in the City of Boston in
accordance with the rules of the American Arbitration Association, except with
respect to the selection of arbitrators which shall be as provided in this
Section 18.4. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.
          18.5. Indemnification for Attorneys’ Fees. The Holding Company shall
indemnify, hold harmless and defend the Executive against reasonable costs,
including legal fees and expenses (collectively, “Expenses”), incurred by the
Executive in connection with or arising out of any action, suit, proceeding
(including any tax controversy) or contest in which the Executive may be
involved, as a result of the Executive’s efforts, in good faith, to defend or
enforce the terms of this Agreement. For purposes of this Agreement, any
settlement agreement which provides for payment of any amounts in settlement of
the Holding Company’s or the Bank’s obligations hereunder shall be conclusive
evidence of the Executive’s entitlement to indemnification hereunder, and any
such indemnification payments shall be in addition to

-15-



--------------------------------------------------------------------------------



 



amounts payable pursuant to such settlement agreement, unless such settlement
agreement expressly provides otherwise. Unless it is determined that under the
circumstances recovery by the Executive of all or a part of any such Expenses
would be unjust, the Holding Company shall pay as incurred, to the full extent
permitted by law, all Expenses that the Executive may reasonably incur as a
result of or in connection with the Executive’s consultation with legal counsel
or arising out of any action, suit, proceeding, tax controversy or contest
(regardless of the outcome thereof) by the Holding Company, the Executive or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code. This Section 18.5 shall apply whether such consultation, action, suit,
proceeding, tax controversy or contest arises before, on, after or as a result
of a Change of Control and shall continue in effect notwithstanding the
termination or expiration of this Agreement or the Term of Employment.
          18.6. Interpretation. The recitals hereto constitute an integral part
of this Agreement. References to Sections include subsections, which are part of
the related Section (e.g., a section numbered “Section 5.5” would be part of
“Section 5” and references to “Section 5” would also refer to material contained
in the subsection described as “Section 5.5”).
          18.7. Assignment; Successors and Assigns, etc.
          (a) This Agreement is personal to the Executive and, without the prior
written consent of the Holding Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Holding Company and its successors and permitted assigns.
          (c) The Holding Company may not assign this Agreement or any interest
herein without the prior written consent of the Executive and without such
consent any attempted transfer or assignment shall be null and of no effect;
provided, however, that the Holding Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Holding Company expressly
to assume and to agree to perform this Agreement in the same manner and to the
same extent that the Holding Company would have been required to perform it if
no such succession had taken place. As used in this Agreement, “the Holding
Company” shall mean both the Holding Company as defined above and any such
successor that assumes and agrees to perform this Agreement, by operation of law
or otherwise.
          18.8. Enforceability. If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected

-16-



--------------------------------------------------------------------------------



 



thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
          18.9. Reductions. Notwithstanding anything to the contrary contained
in this Agreement, any and all payments and benefits to be provided to the
Executive hereunder are subject to reduction to the extent required by
applicable statutes, regulations, rules and directives of federal, state and
other governmental and regulatory bodies having jurisdiction over the Bank or
the Holding Company. The Executive confirms that the Executive is aware of the
fact that the Federal Deposit Insurance Corporation has the power to preclude
the Bank from making payments to the Executive under this Agreement under
certain circumstances. The Executive agrees that neither the Bank nor the
Holding Company shall be deemed to be in breach of this Agreement if it is
precluded from making a payment otherwise payable hereunder by reason of
regulatory requirements binding on the Bank or the Holding Company, as the case
may be.
          18.10. Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
          18.11. Notices. Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by registered or certified mail, postage
prepaid, and addressed to the Executive at the Executive’s last known address on
the books of the Holding Company or, in the case of the Holding Company, at its
main office, attention of the Board of Directors.
          18.12. Election of Remedies. An election by the Executive to resign
for Good Reason under the provisions of this Agreement shall not constitute a
breach by the Executive of any agreement the Executive may have with the Holding
Company and shall not be deemed a voluntary termination of employment by the
Executive for the purpose of interpreting the provisions of any of the Holding
Company’s benefit plans, programs or policies.
          18.13. Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Holding Company.
          18.14. No Effect on Length of Service. Nothing in this Agreement shall
be deemed to prohibit the Holding Company or the Bank from terminating the
Executive’s employment before the end of the Term of Employment with or without
notice for any reason. This Agreement shall determine the relative rights and
obligations of the Bank, the Holding Company and the Executive in the event of
any such termination. In addition, nothing in this Agreement shall require the
termination of the Executive’s employment at the expiration of the Term of
Employment. Any continuation of the Executive’s employment beyond the expiration
of the Term of Employment shall be on an “at-will” basis unless the Bank, the
Holding Company and the Executive agree otherwise.

-17-



--------------------------------------------------------------------------------



 



          18.15. Allocation of Obligations as Between the Bank and the Holding
Company. The parties understand that the Executive will perform substantial
services for the Holding Company, the Bank, and other affiliates of the Holding
Company. Unless otherwise determined by the Board of Directors of the Holding
Company, the Executive shall not be entitled to compensation in addition to the
compensation set forth in Section 3 of this Agreement as a result of the
Executive’s serving as an officer of any affiliate of the Holding Company. The
Bank and the Holding Company shall apportion between them the amounts to be paid
under this Agreement, based upon the services rendered by the Executive to each
of the Bank and the Holding Company, respectively. Any entitlement of the
Executive to severance compensation or other termination benefits under this
Agreement shall be determined on the basis of the aggregate compensation payable
to the Executive by the Bank and the Holding Company, and liability therefor
shall be apportioned between the Bank and the Holding Company in the same manner
as compensation paid to the Executive for services to each of them. It is the
intent and purpose of this Section 18.15 that the Executive have the same legal
and economic rights that the Executive would have if all of the Executive’s
services were rendered to and all of the Executive’s compensation were paid by
the Holding Company.
          18.16. Payments to Estate or Beneficiaries. In the event of the
Executive’s death prior to the completion by the Holding Company of all payments
due the Executive under this Agreement, the Holding Company shall continue such
payments (other than payments which by their terms cease upon death) to the
Executive’s beneficiary designated in writing to the Holding Company prior to
the Executive’s death (or to
          the Executive’s estate, if the Executive fails to make such
designation) and, as applicable, to the Executive’s surviving dependents.
          18.17. Entire Agreement; Effect on Prior Agreements. This Agreement
constitutes the entire agreement between the parties pertaining to its subject
matter and supersedes all prior and contemporaneous agreements, understandings,
negotiations, prior draft agreements, and discussions of the parties, whether
oral or written. This Agreement specifically amends and restates and supersedes
and replaces in its entirety that certain Employment Agreement, dated as of
May 1, 2002, by and among the Holding Company, the Bank and the Executive, and
amends and restates the Original Agreement.
          18.18. Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each party and delivered to the other party, it being understood
that all parties need not sign the same counterpart. This Agreement may be
executed by facsimile signatures.
          18.19. Governing Law. This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of The Commonwealth
of Massachusetts without giving effect to its principles of conflicts of laws.
          18.20. Section 409A. In the event that the Bank determines in good
faith that any benefit payable under this Agreement upon termination of the
Executive’s employment is “deferred compensation” subject to Section 409A of the
Code: (i) payment of such benefit shall only be made in the event that the
termination of employment constitutes a “Separation from Service” as defined
below; (ii) payment of such benefit shall be made six (6) months after the date
of Separation from Service; and (iii) interest shall be added to such payment to
reflect the

-18-



--------------------------------------------------------------------------------



 



time during which such payment was delayed at the Bank’s then-prevailing prime
rate. For purposes of this Section 18.20, Separation from Service shall mean any
termination of employment with the Bank and any affiliate of the Bank pursuant
to which the aggregate level of services provided by the Executive to the Bank
and any such affiliate of the Bank (whether as an employee or a consultant) is
permanently reduced to a level of services that is 49% or less than the level of
services provided in the immediately preceding 12 months. To the extent that
payment of any benefit that is required to be delayed under the provisions of
this Section 18.20 was to have been paid over a period of time, the following
provisions shall apply. All amounts originally scheduled to have been paid
during the six-month delay period shall be accrued and, at the conclusions of
such six-month delay period, shall be paid (with interest as provided above) in
a single lump sum on the date that is six months after the Separation from
Service. At the end of such six month period, the originally-scheduled, regular
periodic payments shall be paid.
          18.21. Rabbi Trust. In the event that following a Change in Control,
the payment of any benefit hereunder is required to be delayed for six months
after Separation from Service pursuant to Section 18.20, the Bank shall, as soon
as possible, but in no event later than 30 days following the date on which it
is first determined that payment must be delayed, make an irrevocable
contribution to the rabbi trust required to be established pursuant to the
Amended and Restated Supplemental Executive Retirement Agreement between the
Bank and the Executive (the “Trust”). The contribution shall be in an amount
equal to the benefit to be paid to the Executive that is required to be delayed,
or if less, the portion of such benefit for which payment is required to be
delayed, plus the interest to be added to such amount pursuant to Section 18.20.
* * * * * *

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument
by the Holding Company, by its duly authorized officer, and by the Executive, as
of the date first above written.

                  Attest:   Benjamin Franklin Bancorp, Inc.    
 
               
 
      By:        
 
 
 
     
 
            Alfred H. Wahlers/Chairman of the Board    
 
               
[Seal]
                Witness   Executive    
 
                                        Thomas R. Venables    
 
                The undersigned hereby unconditionally guarantees the
obligations of the Holding Company under the foregoing Agreement.            
 
                Benjamin Franklin Bank            
 
               
By:
               
 
 
 
            Alfred H. Wahlers/Chairman of the Board            

-20-